Title: To George Washington from William Lord Stirling Alexander, 7 September 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany Sepr 7th 1782
                  
                  After experiencing a Variety of unnessesary delay’s from usual tricks in the Q.M.G.’s department, I found the only chance I had for a passage to this place, was to embark on board a pettiauger, which I accordingly did in the Afternoon of the 3d Inst. and arrived here yesterday Evening.  I have this Morning given directions for the Return necessary fully to inform me, of the State and Scituation of every matter within this department and shall proceed to Carry your Excellency’s Instructions into Execution.  I find no news here from either the Northern or Western frontiers.  I shall take means to procure the best intelligence I can from all quarters and Communicate it as early as possible to your Excellency.  with great Regard & Esteem I have honor to be your Excellency’s Most Humble Servant
                  
                     Stirling,
                  
               